Citation Nr: 1515932	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  99-13 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for 9th cranial nerve damage, claimed as a residual of frenulectomy.  

2.  Entitlement to service connection for 7th cranial nerve damage, claimed as a residual of frenulectomy.  

3.  Entitlement to service connection for loss of sense of smell, claimed as secondary to service-connected residuals of frenulectomy.  

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder ("PTSD"), to include a psychogenic reaction, including as secondary to service-connected disabilities.  

5.  Entitlement to service connection for a dental disorder, to include bone damage and loss of teeth.  

6.  Entitlement to service connection for residuals of oral surgery not previously service connected. 

7.  Entitlement to service connection for dizziness, to include as secondary to frenulectomy and/or as secondary to service-connected residuals of perforated tympanic membrane. 

8.  Entitlement to an initial compensable disability rating for partial loss of sense of taste, claimed as a residual of frenulectomy. 

9.  Entitlement to an initial compensable disability rating for damage to 12th cranial nerve, claimed as a residual of frenulectomy. 

10.  Entitlement to an initial disability rating in excess of 50 percent for PTSD from April 7, 1999 to March 27, 2001, and in excess of 70 percent from March 28, 2001.  

11.  Entitlement to an initial compensable disability rating for residuals of ruptured tympanic membrane. 

12.  Entitlement to an initial compensable disability rating for residuals of burns to both forearms. 

13.  Entitlement to a disability rating in excess of 10 percent for residuals of burns, right 4th finger (to include orthopedic hyperextension and instability).  

14.  Entitlement to a disability rating in excess of 10 percent for residuals of burns, right 3rd finger (to include orthopedic hyperextension and instability). 

15.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 11151for permanent hemiparalysis of the diaphragm due to surgery at the Omaha VA Medical Center ("VAMC"). 

16.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151for right lower extremity neuropathy as a result of VA hospitalization. 

17.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disorder. 

18.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder.  

19.  Entitlement to an initial compensable disability evaluation and effective date prior to March 3, 1998 for loss of sublingual salivary gland, to include dry mouth.  

20.  Entitlement to an effective date prior to August 14, 2002 for an award of a total disability rating for compensation based on individual unemployability ("TDIU"). 

21.  Entitlement to earlier effective dates for grants of service connection based on clear and unmistakable error (CUE) in a June 1992 rating decision.  

22.  Entitlement to earlier effective dates for grants of service connection based on CUE/non-finality in an October 1992 deferred rating decision. 


REPRESENTATION

Appellant represented by:	Curtis Fetty, Attorney at Law


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1966.  

These issues stem from multiple rating decisions beginning in January 1999. For the sake of brevity, the Board will not enumerate each individual rating decision. 

As to the claim for increased initial rating for PTSD, increased ratings of 50 and 70 percent were assigned during the course of the appeal.  These grants do not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter remains on appeal. 

The Board has previously considered many of these claims.  A March 2006 Board decision addressed 17 issues.  One issue was denied and the remaining issues were remanded to the VA regional office ("RO"), via the Appeals Management Center (AMC) in Washington, DC, for further development.  The Veteran appealed a March 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court) which entered a Memorandum Decision in February 2008.  Pursuant to the Board's instructions, the RO issued a Supplemental Statement of the Case ("SSOC"), which it erroneously referred to as a Statement of the Case ("SOC").  

In January 2010, the Board, in pertinent part, remanded the issues on appeal for further development, specifically, for VA examinations and medical opinions concerning the claims.  The 2010 Board decision denied five claims: (1) an effective date earlier than February 18, 1999, for service connection for residuals of burns to the hands, bilateral forearms and left ankle based on CUE; (2) an effective date earlier than February 18, 1999, for service connection for burn scars to the bilateral hands, bilateral forearms and left ankle on a non-CUE basis; (3) an effective date earlier than March 3, 1998, for service connection for residuals of a frenulectomy, to include partial loss of the sense of taste and nerve damage to the 12th cranial nerve; (4) an effective date earlier than April 7, 1999, for service connection for PTSD; and (5) an effective date earlier than August 14, 2002, for TDIU.  Service connection was granted by the Board for loss of sublingual salivary gland, to include dry mouth.  In a January 2012 SSOC, the AMC denied the claims remanded by the Board in January 2010.  The claims folder was then returned to the Board for further appellate consideration.  

The Veteran appealed the Board's January 2010 decision to the Court which, in a May 2012 Memorandum Decision, affirmed the 2010 Board decision with the exception of setting aside the denial of an effective date prior to August 14, 2002, for a TDIU rating, which the Court remanded to the Board. 

A December 2013 Board decision denied service connection for 9th cranial nerve damage and 7th cranial nerve damage, each claimed as a residual of a frenulectomy; denied an initial compensable rating for residuals of a ruptured tympanic membrane; and denied reopening of claims for service connection for a back and a left knee disorder, but (with the exception noted below) remanded the remaining issues.   

The 2013 Board decision noted that during the appeal, the AMC effectuated the Board's January 2010 grant of service connection for loss of sublingual salivary gland, to include dry mouth, and assigned an initial noncompensable rating, effective March 3, 1998.  After a January 2012 notification letter VA received a timely February 2012 notice of disagreement (NOD) addressing the initial rating assigned disability rating and the effective date.  Thus, an SOC was to be issued addressing the initial disability rating and effective date elements of the claim.  Manlincon v. West, 12 Vet. App. 208 (1999).  That matter was addressed in the remand portion of the 2013 Board decision.

The 2013 Board decision noted that the issues of entitlement to earlier effective dates based on: CUE in a June 1992 rating decision and CUE/non-finality in an October 1992 deferred rating decision have been raised by the record (see Veteran's letters dated in January 2000 and September 2012 and the Court's May 2012 Memorandum Decision), but had not been adjudicated by the RO.  The Board did not have jurisdiction over these matters, but they were inextricably intertwined with the matter of entitlement to an earlier effective date for TDIU.  Similarly, the claims for service connection and higher ratings for the disabilities claimed as relating to CUE/non-finality were inextricably intertwined with the CUE/non-finality matters.  Accordingly, those matters were addressed in the remand portion of the 2013 decision.  The remaining 17 issues not addressed by the Board in 2013 on the merits were remanded.  

The Veteran appealed the denials of service connection for 9th and 7th cranial nerve damage, claimed as due to a frenulectomy, the denial of an initial compensable rating for a ruptured tympanic membrane, and the denials of reopening of claims for service connection for a back and left knee disorder. 

Pursuant to a Joint Motion for Remand (JMR) the Court vacated these portions of the 2013 Board decision and remanded the case to the Board.  At this point the Board observes that the 2013 Board decision made no Findings of Fact or Conclusion of Law as to the claim for an initial compensable rating for residuals of burns to both forearms.  The JMR noted, however, that in the Order within the 2013 Board decision it was stated that an initial 10 percent rating was granted for residuals of burns of the "left" forearm, without addressing the "right" forearm.  Also, the 2013 Board decision had not discussed either the "right" or "left" forearm in the Remand portion of the 2013 Board decision.  Thus, clarification was needed as to whether the claim for an increased rating for burn residuals of one or both forearm had been granted, denied, or remanded; and whether that claim was supposed to be included in the remand relative to assertions of CUE (and, implicitly, if so to what extent).  

The issues of entitlement to service connection for 9th cranial nerve damage and for 7th cranial nerve damage, claimed as a residual of frenulectomy; loss of sense of smell, claimed as secondary to service-connected residuals of frenulectomy; service connection for an acquired psychiatric disorder other than PTSD, to include a psychogenic reaction, including as secondary to service-connected disabilities; service connection for a dental disorder, to include bone damage and loss of teeth; service connection for residuals of oral surgery not previously service connected; service connection for dizziness, to include as secondary to frenulectomy and/or as secondary to service-connected residuals of perforated tympanic membrane; an initial compensable disability rating for partial loss of sense of taste, claimed as a residual of frenulectomy; a compensable initial disability rating for damage to12th cranial nerve, claimed as residuals of frenulectomy; an initial disability rating in excess of 50 per cent for PTSD from April 7, 1999, to March 27, 2001 and in excess of 70 percent from March 28, 2001; an initial compensable rating for residuals of rupture of tympanic membrane; an initial compensable rating for residuals of burns to both forearms; a disability rating in excess of 10 percent for residuals of burns, right 4th finger (to include orthopedic hyperextension and instability); a rating in excess of 10 percent for residuals of burns, right 3rd finger (to include orthopedic hyperextension and instability); compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for permanent hemiparalysis of the diaphragm as a result of VA medical treatment; compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right lower extremity neuropathy as a result of VA hospitalization; reopening of claims for service connection for a back and for a left knee disorder; entitlement to an initial compensable disability evaluation and effective date prior to March 3, 1998 for loss of sublingual salivary gland, to include dry mouth; an effective date prior to August 14, 2002 for an award of TDIU; and earlier effective dates based on CUE in a June 1992 rating decision and CUE/non-finality in an October 1992 deferred rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  The Veteran will be notified if additional action is required on his part.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In March 2015 correspondence was received from the Veteran's attorney requesting that the Veteran be afforded the opportunity to testify in support of his claims.  He has not previously rendered such testimony.  It was requested that the Veteran be afforded either a hearing before a Veterans Law Judge at the RO (commonly called a travel Board hearing) or a videoconference, whichever was most expedient.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2014).  



Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for either a travel Board hearing or a videoconference hearing with the Board, at his option, in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

